Citation Nr: 0127532	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  94-35 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had verified active military service from July 
20, 1965 through July 19, 1967, and from July 26, 1967 
through November 30, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, in pertinent part, denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This case was advanced on the docket 
because of administrative error that resulted in significant 
delay in docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is not a veteran of combat.

3.  There is no verified in-service stressor.

4.  Diagnoses of PTSD are based upon unsubstantiated 
stressors.


CONCLUSION OF LAW

The veteran's PTSD was neither incurred in nor aggravated by 
service, and the veteran is not entitled to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Procedural Development Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
have been fulfilled and whether the appellant is prejudiced 
by the Board's consideration of this issue in the first 
instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is for entitlement to service connection.  The veteran 
filed a formal claim (VA Form 21-526) of entitlement to 
compensation in December 1986.  Although that claim did not 
seek service connection for PTSD, the veteran subsequently 
filed an informal claim for service connection for post-
traumatic stress disorder in August 1993.  The RO accepted 
the claim and in March 1994 provided notice to the veteran of 
the evidence necessary to process it.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  After the 
veteran filed his claim, he was advised by the RO in a letter 
dated March 15, 1994, of the type of evidence needed to 
demonstrate entitlement to service connection for PTSD.  
During the pendency of this appeal, the veteran was sent 
letters regarding the development of stressor evidence in 
August 1996, October 1996, January 1997, December 1998, and 
June 2000.  He was further advised as to the evidence that 
was lacking in the pursuit of his claim in the July 1994 
rating decision; the September 1994 statement of the case; 
the May 1997 supplemental statement of the case; the December 
1997 remand from the Board; an April 1998 supplemental 
statement of the case; a November 1998 remand from the Board; 
and an April 2000 supplemental statement of the case.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records.  The RO also obtained copies of the veteran's 
military personnel records.  Finally, the RO requested 
pertinent information from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) [previously the United 
States Army and Joint Services Environmental Support Group 
(ESG)].  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.

Additionally, the veteran was afforded a VA examination for 
compensation purposes in March 1994 and February 2000.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and thus VA has satisfied its duties to inform and 
assist the appellant in this case.  There is no prejudice to 
the veteran in the Board's consideration of the VCAA 
regulations in the first instance, as the regulations do not 
provide additional substantive rights than those provided by 
the VCAA.  Further development and further expending of VA's 
resources is not warranted.  

In the November 1998 remand, the Board instructed the RO to 
provide the veteran a VA psychiatric examination and to 
prepare a memorandum prior to the examination reflecting a 
determination as to whether the veteran is a veteran of 
combat.  Although the RO did not issue the requested 
memorandum, it is clear from the record that the RO was 
unable to verify the veteran's claimed stressors nor find 
that he was a veteran of combat.  The April 2000 supplemental 
statement of the case reflects these findings.  As indicated 
in the November 1998 remand, the purpose of the requested 
memorandum was to provide a list of verified stressors to the 
VA examining psychiatrist for the purpose of determining 
whether there was a link between post-traumatic stress 
disorder, if found, and the verified stressors, if found.  
Given that the RO was unable to verify any of the veteran's 
claimed stressors, the necessity of the memorandum was 
rendered moot.  There would be no possible benefit to 
remanding the claim to the RO for an issuance of the 
referenced memorandum.  Under the circumstances, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Factual Background

Service records, which include the veteran's DD-214 and DA 
Form 2-1 (service personnel records), indicate that he served 
with the U.S. Army in Vietnam from January 27, 1966 to 
January 27, 1967 as Engineer Equipment Helper.  He received 
the Vietnam Campaign Medal.

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of a psychiatric 
disorder.  On an August 1986 retirement examination history, 
the veteran denied having experienced depression, excessive 
worry, or nervous trouble.  The clinical psychiatric 
evaluation of the veteran was normal.

In May 1987, the veteran underwent VA compensation 
examination that included a neuropsychiatric evaluation.  
Upon examination, the veteran's mood was normal.  There were 
no delusional or hallucinatory elements evident.  Following 
examination, the diagnosis was headaches, post concussion.  

In August 1993, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder.  In 
response to an RO request for details of traumatic incidents 
that he experienced in service, the veteran sent in a 
statement outlining his experiences in Vietnam during the 
Vietnam war.  He stated that in January 1966, on the third 
day after his arrival in Vietnam, his unit was hit by a 
mortar attack in which there were three casualties.  He 
described an incident in March 1966 when he watched as the 
Viet Cong attacked an air strip with mortar and machine gun 
fire and that 10 to 15 soldiers were killed.  He recalled 
that in May 1966, his Company was moved to an installation 
that was a mortuary.  He noted that in June 1966, his 
compound was hit by mortar and machine gun fire that was 
initiated by a Vietnamese barber who had worked in the 
compound.  He stated that in July 1966, while building a 
hospital "Tayan," he recalled that mortar fire would occur 
like clockwork.  He also recalled an incident in which a 
helicopter carrying wounded soldiers crashed, killing all 
aboard.  He stated that every day there were search and 
destroy missions conducted by the 196th light weapons 
infantry in which 15 to 20 soldiers would leave and only 9 or 
10 would return.  He also stated that machine guns were fired 
at the plane he was on when he departed Vietnam.  

In March 1994, the veteran underwent VA mental disorder/post-
traumatic stress disorder compensation examination.  Upon 
questioning, he recalled incidents in Vietnam, including a 
helicopter crash in which there were no survivors, and seeing 
soldiers get on a plane following their tour in Vietnam who 
were then killed.  Following examination and a review of the 
veteran's records, the diagnosis was post-traumatic stress 
disorder.  

A July 1994 rating decision denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran perfected an appeal of that decision.  

In November 1994, the veteran appeared at a hearing before a 
hearing officer at the RO.  He testified that although he was 
an engineer mechanic in Vietnam and did not receive any 
combat medals, he was nevertheless exposed to combat 
situations.  He described the feeling that he had because he 
survived when people next to him would be killed.  

In May 1995, the veteran submitted a statement that provided 
more detail regarding the events that he allegedly 
experienced in Vietnam that were stressful to him.  He stated 
that while building an airstrip at Tai Ninh, Vietnam, he 
witnessed a helicopter that crashed, killing all on board.  
He further indicated that on January 27, 1966, he was 
involved in a mortar attack while assigned with the 507th 
Engineers in Saigon (Tent City B), where several people were 
killed.  This information was provided by the RO to the 
USASCRUR.  The USASCRUR responded in May 1996 and stated that 
they were unable to document the mortar attack at Saigon on 
January 27, 1966, and that records indicated that Saigon was 
the main base area location for the 507th Engineer Detachment 
(507th Engr Det).  They also stated that there was no DA Form 
20 or its equivalent, and insufficient stressor information 
(specific dates, locations, names) to document the helicopter 
accident.  

In October 1996, the RO directed a letter to the veteran 
requesting that he furnish more detailed information 
concerning his combat experiences in Vietnam including the 
helicopter accident and mortar attack.  

In September 1996, the veteran directed a response to the RO 
that indicated that the incident had happened between 
September and October 1966 at Tai Ninh with a helicopter 
involved in Operation Junction City.  

In January 1997, the RO directed a letter to USASCRUR in 
response to their request of May 1996.  The letter forwarded 
the information that had been provided by the veteran 
pertaining to the helicopter accident and included the 
veteran's DA Form 20.  

In April 1997, USASCRUR responded to the RO.  In the response 
there were enclosed copies of Operational Reports - Lessons 
Learned for September 1, 1966 to January 31, 1967, submitted 
by the 196th Light Infantry Brigade (196th LIB).  It was noted 
that the 196th LIB participated in Operation Attleboro from 
September 14 to November 24, 1966, and in Operation Junction 
City from February 22 to May 14, 1967, but that the veteran's 
Vietnam tour had ended on January 27, 1967.  The USASCRUR 
stated that in order to provide further research concerning 
casualties, the veteran would have to provide the names of 
casualties.  

In March 1998, the service department provided copies of the 
veteran's service personnel records.  Included with these 
records were morning reports dated September 5, 1966 and 
October 4, 1966 for the 507th Engr Det.  These records 
reflect that on September 5, 1966, the veteran along with 
several other personnel were placed on temporary duty to 
Tokyo for 5 days.  The October 4, 1966 record shows the 
Military Occupational Specialty (MOS) changes for various 
individuals.  The veteran's MOS was changed from a 62A10 
(Engineer Equipment Helper) to a 62B20 (Engineer Equipment 
Repairman).  

Pursuant to the Board's November 1998 remand, a letter was 
directed by the RO to the veteran in December 1998 requesting 
the names of medical care providers who had treated him for 
PTSD.  In December 1998, the veteran responded that he had 
never been treated by a private mental hygiene doctor for his 
PTSD.  

In February 2000, the veteran underwent VA psychiatric 
examination.  The report of the examination noted that the 
veteran was reluctant to talk about his Vietnam experiences.  
In terms of stressors, he reported being a "combat 
engineer," and having to "get there before the infantry."  
He described several instances where he was fearful that he 
would die or witness the death of peers.  He noted seeing a 
helicopter on fire; smelling flesh burning; seeing pieces of 
bodies; getting mortared every morning like clockwork; 
working 24 hours a day 7 days a week; and killing.  He was 
quoted as saying, "It was part of the job."  The diagnoses 
on Axis I were post-traumatic stress disorder, chronic; 
depressive disorder; and alcohol dependence, sustained full 
remission.  The stressors on Axis IV were "Vietnam 
experience," and "death of mother."  


III. Analysis

The veteran generally contends that his currently diagnosed 
PTSD is related to stressful events that he experienced 
during the Vietnam War.  In particular, he notes being 
subjected to frequent mortar and machine gun fire, and 
witnessing an incident in which a helicopter carrying wounded 
soldiers crashed, killing all aboard.  He also claimed seeing 
other soldiers from a neighboring infantry battalion heading 
out on search and destroy missions and not returning, and 
being fired upon while on a plane departing Vietnam.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2001).  

In order for a claim for service connection for post-
traumatic stress disorder to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2001); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The Court has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the Vietnam 
Campaign medal, he did not receive any other medal or 
indication of participation in combat such as the Combat 
Infantry Badge, Purple Heart, or "V" devices.  Without such 
accompanying medals or devices, the Vietnam Campaign medal is 
not conclusive evidence of combat.  See M21-1, Part VI, 
paragraph 11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors being subjected to frequent mortar and machine gun 
fire, witnessing a helicopter crash in which all aboard were 
killed, seeing soldiers who were likely killed on search and 
destroy missions, and being fired upon while on a plane 
departing Vietnam.  While these are arguably related to 
combat, his assertions alone are not sufficient, by 
themselves, to establish that these things occurred or that 
he is a veteran of combat.  

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony.  

Significantly, the USASCRUR has been unable to verify any 
claimed stressors.  With respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required by the USASCRUR for further 
research.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of post-
traumatic stress disorder in the record are based on 
unverified stressors provided to the examiner by the veteran.  
As the United States Court of Appeals for Veterans Claims has 
stated, neither the appellant's testimony or after-the-fact 
medical nexus evidence is sufficient "credible supporting 
evidence" of the actual occurrence of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other words, 
neither the veteran's written and oral statements nor the 
medical opinions of post-traumatic stress disorder based on 
the veteran's history establish the actual occurrence of an 
in-service stressor.  

There has been presented no credible supporting evidence that 
the claimed in-service stressors actually occurred.  The 
Board finds the veteran's own accounts of his stressors to be 
inconsistent and exaggerated, and therefore lacking in 
credibility.  He had asserted that his engineering unit was 
involved with the 196th LIB in Operation Junction City, yet 
USASCRUR research indicated that the 196th LIB did not become 
involved with Operation Junction City until the veteran had 
left Vietnam.  At his 2000 VA psychiatric examination, the 
veteran told the examiner that he was a combat engineer in 
Vietnam.  The veteran's MOS shows that he was an Engineer 
Equipment Helper and Repairman in Vietnam.  At his November 
1994 hearing, the veteran implied that his experiences in 
Vietnam included being next to people that were killed in 
combat and being subjected to almost constant mortar attacks.  
At his 2000 VA psychiatric examination he indicated that he 
had killed others while in Vietnam.  Other statements from 
the veteran fail to indicate that he was so proximate to such 
frequent danger or that he ever personally killed anyone.  
The combined inconsistencies in his accounts render the 
accounts incredible.  Given the inconsistency of the 
veteran's accounts and the lack of any supportive 
documentation of the occurrence of the stressors, the 
preponderance of the evidence is against establishing any 
stressor in service.

In the absence of diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The preponderance of the evidence is 
against the claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

